ODOM, J.
The plaintiffs, husband and wife, brought this suit against the defendants to recover the sum of $1075.00,. the *302sum of $500.00 for personal injuries to Mrs. Morey, $500.00 for injuries to their minor child, and $75.00 for damages to their automobile, all growing out of an automobile collision in the city of Monroe.
There was judgment in the District Court for plaintiffs for the sum of $66.85 for damages to Mrs. Morey’s car. The defendant Gladden has appealed.
ON MOTION TO DISMISS THE APPEAL.
The amount originally involved in. this suit was $1075.00, the sum of $1000.00 for personal injuries to Mrs. Morey and the minor child of plaintiffs, and $75.00 for damages to plaintiffs’ automobile.
Plaintiffs abandoned their claim for personal injuries both to Mrs. Morey and their child and offered no proof of damage for those items. There remained in dispute, therefore, only the item of $75.00 damage to the car.
Appellee moved to dismiss the appeal.
“The test of jurisdiction of an appellate court, so far as it is ' determined by the amount or value in contest, is not the amount or value sued for, but the amount or value remaining in contest when the case has been submitted for decision in the court of original jurisdiction.”
Crowell & Spencer Lbr. Co. vs. Lynch, 157 La. 21, 101 South. 797.
The amount remaining in dispute when this case was submitted to the District Court was only $75.00, which is below the minimum jurisdiction of this court.
Section 29, Article VII, Constitution of 1921.
It is therefore ordered that this appeal be dismissed at appellants’ cost.